 

LINE OF CREDIT

 

This Line of Credit (the “Line of Credit”), dated as of September 27, 2018 (the
“Effective Date”), is entered into by and between Good Gaming, Inc., a Nevada
company (the “Company”), and ViaOne Services, LLC, a Texas Limited Liability
Corporation (“ViaOne”).

 

RECITALS

 

A.       ViaOne has previously made loans to the Company totaling $1,101,576.65
(the “Existing Loans”)

 

B.       The Company has an immediate need for additional capital and has asked
ViaOne to make a new loan(s) in an initial amount of $25,000 on the date hereof
(the “New Loan”);

 

C.       The Company may need additional capital and ViaOne has agreed to enter
into this Line of Credit to provide for such additional loans, although ViaOne
shall have no obligation to make any additional loans; and

 

D.       ViaOne and the Company wish to memorialize the New Loan with a
promissory note in the form of Exhibit “A” attached hereto (the “New Note”) and
provide that any further New Loans shall be memorialized in a promissory note
with substantially the same terms as the New Note and shall be secured by all of
the assets of the Company, as set forth in the Security Agreement attached as
Exhibit “B” hereto;

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing, and the representations,
warranties and conditions set forth below, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

1.       The New Note.

 

(a)       Issuance of the New Note. On the date hereof, the Company shall issue
ViaOne a promissory note in the principal amount of $25,000 representing the New
Note.

 

(b)       Additional Loans. On or before the Effective Date, the Company may
request in writing to ViaOne that it loan the Company additional sums of up to
$250,000 and within five days of such request(s), ViaOne shall have the right,
but not an obligation, to make additional loans to the Company and the Company
shall in turn immediately issue a Note in the amount of such loan.

 

(c)       Use of Proceeds; Note Repayment. The proceeds of the sale and issuance
of the New Note shall be used by the Company solely for the operating expenses
of the Company.

 

(d)       Security Agreement. In consideration for making the New Loan, the
Company will enter into a security agreement whereby ViaOne will receive a
senior security interest in all of the assets of the Company.

 



1

 



 

2.       Representations and Warranties of the Company. The Company represents
and warrants to ViaOne that:

 

(a)       Due Incorporation, Qualification, etc. The Company i) is a company
duly organized, validly existing and in good standing under the laws of the
State of Nevada; ii) has the power and authority to own, lease and operate its
properties and carry on its business as now conducted or as currently
contemplated to be conducted; and iii) is duly qualified, licensed to do
business and in good standing as a foreign limited liability company in each
jurisdiction where the failure to be so qualified or licensed could reasonably
be expected to have a material adverse effect on the Company.

 

(b)       Authority. The execution, delivery and performance by the Company of
this Line of Credit and the New Note and Security Agreement (the “Transaction
Documents”) to be executed by the Company and the consummation of the
transactions contemplated thereby (i) are within the power of the Company and
(ii) have been duly authorized by all necessary actions on the part of the
Company and the members of the Company, as required.

 

(c)       Enforceability. Each Transaction Document executed, or to be executed,
by the Company has been, or will be, duly executed and delivered by the Company
and constitutes, or will constitute, a legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
except as limited by bankruptcy, insolvency or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally and
general principles of equity.

 

(d)       Non-Contravention. The execution and delivery by the Company of the
Transaction Documents executed by the Company and the performance and
consummation of the transactions contemplated thereby do not and will not (i)
violate the Company’s Articles of Incorporation (as of the date of this Line of
Credit, the “Charter Documents”) or any judgment, order, writ, decree, statute,
rule or regulation applicable to the Company; (ii) violate any provision of, or
result in the breach or the acceleration of, or entitle any other any Person to
accelerate (whether after the giving of notice or lapse of time or both), any
material mortgage, indenture, agreement, instrument or contract to which the
Company is a party or by which it is bound; or (iii) result in the creation or
imposition of any Lien upon any property, asset or revenue of the Company (other
than any Lien arising under the Transaction Documents) or the suspension,
revocation, impairment, forfeiture, or nonrenewal of any material permit,
license, authorization or approval applicable to the Company, its business or
operations, or any of its assets or properties. For the purposes of this Line of
Credit, “Person” shall mean any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act of 1934, as amended (the
“Exchange Act”). For purposes of this Line of Credit, “Lien” shall mean any
lien, pledge, charge, claim, mortgage, restriction on transfer, security
interest or other encumbrance of any sort.

 

(e)       Approvals. No consent, approval, order or authorization of, or
registration, declaration or filing with, any governmental authority or other
Person (including, without limitation, the shareholders, interest holders,
managers, directors or other representatives or agents of any Person) is
required in connection with the execution and delivery of the Transaction
Documents executed by the Company and the performance and consummation of the
transactions contemplated thereby, other than such as have been obtained and
remain in full force and effect and other than such qualifications or filings
under applicable securities laws as may be required in connection with the
transactions contemplated by this Line of Credit.

 

(f)       No Violation or Default. Except as disclosed in the Company’s SEC
filings, the Company is not in violation of or in default in any material
respect with respect to (i) its Charter Documents or any judgment, order, writ,
decree, statute, rule or regulation applicable to such Person; or (ii) any
mortgage, indenture, agreement, instrument or contract to which such Person is a
party or by which it is bound (nor is there any waiver in effect which, if not
in effect, would result in such a violation or default).

 

(g)       Litigation. To the Knowledge of the Company, except as disclosed in
the Company’s SEC filings no actions (including, without limitation, derivative
actions), suits, proceedings or investigations are pending against the Company
at law or in equity in any court or before any other governmental authority that
(i) if adversely determined would (alone or in the aggregate) result in a
material liability or (ii) seek to enjoin, either directly or indirectly, the
execution, delivery or performance by the Company of the transactions
contemplated hereby.

 



2

 



 

(h)       Title. The Company owns and has good and marketable title in fee
simple absolute to, or a valid leasehold interest in, all real properties and
good title to other material assets and material properties owned or leased by
the Company as of the date hereof and set forth on Schedule 2(h) attached
hereto. Such assets and properties are subject to no Lien other than any Lien
arising or permitted under the Transaction Documents.

 

(i)       Indebtedness. Other than as set forth in the Company’s SEC filings,
the Company has no Indebtedness. For purposes of this Line of Credit,
“Indebtedness” shall mean all liabilities and obligations, including any
applicable penalties (including with respect to any prepayment thereof),
interest and premiums, without duplication, (a) for borrowed money; (b)
evidenced by notes, bonds, debentures, letters of credit or similar instruments;
(c) for the deferred purchase price of goods or services (other than trade
payables or accruals incurred in the ordinary course of business); or (d) under
capital leases.

 

(j)       Accuracy of Information Furnished. None of the representations and
warranties made in this Line of Credit or in the other certificates, statements,
schedules, exhibits or other documents furnished to ViaOne by or on behalf of
the Company in connection with the Transaction Documents or the transactions
contemplated thereby contains or will contain any untrue statement of a material
fact or omits or will omit to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

(k)       Compliance with Laws. The Company and all assets and properties of the
Company have materially complied with, are not in material violation of, and
have not received any notices of violation with respect to, any foreign,
federal, state or local statute, law or regulation.

 

3.       Representations and Warranties of ViaOne. ViaOne represents and
warrants to the Company upon the acquisition of the New Note as follows:

 

(a)       Due Formation, Qualification, etc. ViaOne (i) is a limited liability
company duly organized, validly existing and in good standing under the laws of
Texas; (ii) has the power and authority to own, lease and operate its properties
and carry on its business as now conducted or as currently contemplated to be
conducted; and (iii) is duly qualified, licensed to do business and in good
standing as a foreign limited liability company in each jurisdiction where the
failure to be so qualified or licensed could reasonably be expected to have a
material adverse effect on ViaOne.

 

(b)       Authority. The execution, delivery and performance by ViaOne of each
Transaction Document to be executed by ViaOne and the consummation of the
transactions contemplated thereby (i) are within the power of ViaOne and (ii)
have been duly authorized by all necessary actions on the part of ViaOne.

 

(c)       Binding Obligation. ViaOne has full legal capacity, power and
authority to execute and deliver this Line of Credit and to perform its
obligations hereunder. This Line of Credit and the Transaction Documents
constitute valid and binding obligations of ViaOne, enforceable in accordance
with their terms, except as limited by bankruptcy, insolvency or other laws of
general application relating to or affecting the enforcement of creditors’
rights generally and general principles of equity.

 



3

 

 

4.       Conditions to Closing of ViaOne. ViaOne’s obligations pursuant to this
Line of Credit are subject to the fulfillment, to the reasonable satisfaction of
ViaOne, on or prior to the Closing Date, of all of the following conditions, any
of which may be waived in whole or in part by ViaOne:

 

(a)       Representations and Warranties. The representations and warranties
made by the Company in Section 3 hereof shall have been true and correct when
made, and shall be true and correct on the date hereof.

 

(b)       Consents. The Company shall have received all consents and approvals
from any other Person, including, without limitation, from the members and/or
the managers of the Company, and any applicable waivers of any and all rights
necessary for the execution by the Company of this Line of Credit and the
Transaction Documents.

 

(c)       Governmental Approvals and Filings. The Company shall have obtained
all governmental approvals required in connection with the lawful sale and
issuance of the New Note.

 

(d)       Legal Requirements. At the Closing, the sale and issuance by the
Company and the purchase by ViaOne, of the New Note shall be legally permitted
by all laws and regulations to which ViaOne or the Company are subject.

 

(e)       Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
and instruments incident to such transactions shall be reasonably satisfactory
in substance and form to ViaOne.

 

(f)       Transaction Documents. The Company shall have duly executed and
delivered, or shall have caused to be executed and delivered, to ViaOne the
following Transaction Documents:

 

  (i) This Line of Credit;         (ii) The New Note; and         (iii) The
Security Agreement.

 

5.       Conditions to Obligations of the Company. The Company’s obligation to
issue the New Note is subject to the fulfillment, of the following conditions,
any of which may be waived in whole or in part by the Company:

 

(a)       Representations and Warranties. The representations and warranties
made by ViaOne in Section 4 hereof shall be true and correct when made, and
shall be true and correct as of the date hereof.

 

(b)       Governmental Approvals and Filings. The Company shall have obtained
all governmental approvals required in connection with the lawful sale and
issuance of the Securities. At the Closing, the sale and issuance by the Company
of the New Note shall be legally permitted by all laws and regulations to which
ViaOne or the Company are subject.

 

6.       Miscellaneous.

 

(a)       Waivers and Amendments. Any provision of this Line of Credit may be
amended, waived or modified only upon the written consent of the Company and
ViaOne.

 

Financing Statement: The Company hereby consents to the filing of a UCC-1
financing statement in favor of ViaOne evidencing a security interest in all of
the assets of the Company.

 



4

 



 

(b)       Governing Law; Venue. This Line of Credit and all actions arising out
of or in connection with this Line of Credit shall be governed by and construed
in accordance with the laws of the State of New York, without giving effect to
the conflicts of laws principles thereof. The parties hereby submit to the
exclusive jurisdiction of the courts of the State of Pennsylvania and the
federal courts of the United States located in Pennsylvania.

 

(c)       Survival. The representations, warranties, covenants and agreements
made herein and in the Transaction Documents shall survive the execution and
delivery of this Line of Credit.

 

(d)       Successors and Assigns. The rights and obligations of the Company and
ViaOne shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties except that the Company shall not
assign any of its rights hereunder without the express written consent of
ViaOne.

 

(e)       Registration, Transfer and Replacement of the New Note. The New Note
shall be registered on the books and records of the Company. The Company will
keep, at its principal executive office, books for the registration and
registration of transfer of the New Note. Prior to presentation of the New Note,
as the case may be, for registration of transfer, the Company shall treat the
Person in whose name a given Note is registered as the owner and holder of the
New Note for all purposes whatsoever, whether or not the New Note shall be
overdue, and the Company shall not be affected by notice to the contrary.
Subject to any restrictions on or conditions to transfer set forth in the New
Note, ViaOne, at its option, may in person or by duly authorized attorney
surrender the same for exchange at the Company’s chief executive office, and
promptly thereafter and at the Company’s expense, except as provided below,
receive in exchange therefor one or more New Note(s), and with respect to a
given Note, each in the principal requested by ViaOne, dated the date to which
interest shall have been paid on the New Note so surrendered or, if no interest
shall have yet been so paid, dated the date of the New Note so surrendered and
registered in the name of such Person or Persons as shall have been designated
in writing by such holder or its attorney for the same principal amount as the
then unpaid principal amount of the New Note so surrendered. Upon receipt by the
Company of evidence reasonably satisfactory to it of the ownership of and the
loss, theft, destruction or mutilation of the New Note and (a) in the case of
loss, theft or destruction, of indemnity reasonably satisfactory to it; or (b)
in the case of mutilation, upon surrender thereof, the Company, at its expense,
will execute and deliver in lieu thereof a New Note executed in the same manner
as the New Note being replaced, with the New Note in the same principal amount
as the unpaid principal amount of the New Note and dated the date to which
interest shall have been paid on the New Note or, if no interest shall have yet
been so paid, dated the date of the New Note.

 

(f)       Assignment. The rights, interests or obligations hereunder may not be
assigned, by operation of law or otherwise, in whole or in part, by the Company
without the prior written consent of ViaOne. The rights, interests or
obligations hereunder may be assigned by operation of law or otherwise, in whole
or in part, by ViaOne.

 

(g)       Entire Agreement. This Line of Credit together with the other
Transaction Documents constitute and contain the entire agreement among the
Company and ViaOne and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof.

 

(h)       Notices. All notices, requests, demands, consents, instructions or
other communications required or permitted hereunder shall in writing and faxed,
mailed, emailed or delivered to each party, at the addresses of record for such
entities.

 

(i)       Expenses. All expenses incurred in connection with this Line of Credit
and the other Transaction Documents shall be the obligation of the party
incurring such fees.

 

(j)       Severability of this Line of Credit. If any provision of this Line of
Credit shall be judicially determined to be invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions shall not
in any way be affected or impaired thereby.

 

(k)       Counterparts. This Line of Credit may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument. A facsimile, telecopy, .pdf scan or other reproduction of this Line
of Credit may be executed by one or more parties hereto and delivered by such
party by facsimile or any similar electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen. Such execution
and delivery shall be considered valid, binding and effective for all purposes.

 

(Signature Page Follows)

 

5

 

 

The parties have caused this Line of Credit to be duly executed and delivered by
their proper and duly authorized officers as of the date and year first written
above.

 

  VIAONE SERVICES LLC         By: /s/ Dave Dorwart   Name: Dave Dorwart    
Managing Member          GOOD GAMING, INC.       By: /s/ Domenick Fontana  
Name: Domenick Fontana   Title: CFO

 

6

 

 

Exhibit A NEW NOTE

 

PROMISSORY NOTE

 

$25,000   Date: September 30, 2018

 

This Secured Promissory Note (this “Note”) is made as of September 30, 2018, by
Good Gaming, Inc., a Nevada Company (“Borrower”) in favor of ViaOne Services,
LLC (the “Lender”). This Note is being issued pursuant to the Line of Credit
among the Borrower and the Lender dated September 27, 2018 (the “Line of
Credit”). Capitalized terms used herein but not otherwise defined herein have
the meaning assigned to them in the Line of Credit.

 

For value received, Borrower promises to pay the Lender the principal sum of
$25,000 (the “Initial Principal Amount”), plus interest on the unpaid balance
and all other amounts due or to become due hereunder according to the terms of
the Line of Credit subject to amount of this Note being higher as provided in
paragraph 2 of this Note. This Note is subject to all the terms and conditions
of the Line of Credit.

 

1. TERMS OF REPAYMENT

 

(a)       Interest Payments. Interest shall accrue from September 30, 2018. The
Maturity Date of this Note is the earlier of (a) September 30, 2019, which date
may be extended at the discretion of the Lender and (b) the effective date of
any other termination or cancellation of Lender’s commitment to lend under the
Line of Credit.

 

(b)       Principal Payments. The outstanding principal of the Loan shall be due
and payable on the Maturity Date.



(c)       Voluntary Prepayments. After giving Lender advance written notice of
the intent to prepay, at any time after the date hereof, Borrower may
voluntarily prepay all or any part of the Loan at any time, in whole or in part,
without premium or penalty; provided that: (i) such notice must be received by
the Lender by 12:00 noon on the Business Day of a prepayment and (iii) unless
otherwise agreed to by the Lender, all accrued interest on the principal being
prepaid must also be paid in full, to the date of such prepayment. Each notice
of prepayment shall specify the prepayment date and amount(s) of such prepayment
and shall constitute a binding obligation of Borrower to make a prepayment on
the date stated therein.

 

(d)       Interest Rate. Interest on the unpaid principal and interest of this
Note shall accrue at a rate of 8.0% per annum. Unpaid principal and interest
after the Maturity Date shall accrue interest at a rate of 18% annually until
paid

 

(e)       Interest Calculations. All payments of interest shall be calculated on
the basis of actual number of days (including the first (1st) day but excluding
the last day) elapsed but computed as if each calendar year consisted of 360
days. All interest rate determinations and calculations by the Lender shall be
conclusive and binding absent manifest error.



 

1

 

 

(f)       Maximum Interest Rate. If it shall be found that any interest or other
amount deemed interest under the Transaction Documents violates the applicable
law governing usury, the applicable rate of interest due shall automatically be
lowed to equal the maximum rate of interest permitted under applicable law.

 

(g)       Order of Application. Payments and prepayments of the Loan shall be
applied first, to fees, including collection costs, if any, second, the
outstanding principal due on the Loan and then to the accrued but unpaid
interest due on the Loan.

 

2.       INCREASE OF THIS NOTE. The amount of this Note may be increased from
time to time as provided in the Line of Credit and in such event, the Borrower
shall reflect such increase on Schedule A to this Note and as a result the
outstanding amount of the this Note may be more than set forth on the first page
to this Note.

 

3. EVENT OF DEFAULT

 

The occurrence of any of the following shall constitute an Event of Default:

 

(a)       the Borrower shall default in any payment of principal and/or accrued
interest on this Note when due; or

 

(b)       the Borrower shall fail to materially perform any covenant, term,
provision, condition, agreement or obligation of the Borrower under the
Transaction Documents and/or this Note (other than for non-payment, which is
covered under clause (a) and such failure shall continue uncured for a period of
ten (10) business days after receiving a notice from the Lender of such failure;
or

 

(c)       the Borrower shall (a) become insolvent; (b) admit in writing its
inability to pay its debts generally as they mature; (c) make an assignment for
the benefit of creditors or commence proceedings for its dissolution; or (d)
apply for or consent to the appointment of a trustee, liquidator, receiver or
similar official for it or for a substantial part of its property or business;
or

 

(d)       a trustee, liquidator or receiver shall be appointed for the Borrower
or for a substantial part of its property or business without its consent and
shall not be discharged within thirty (30) days after such appointment; or

 

(e)       any governmental agency or any court of competent jurisdiction at the
insistence of any governmental agency shall assume custody or control of the
whole or any substantial portion of the properties or assets of the Borrower and
shall not be dismissed within thirty (30) days thereafter; or

 

(f)       the Borrower shall sell or otherwise transfer all or substantially all
of his assets or shall enter into an agreement to do so; or

 

(g)       bankruptcy, reorganization, insolvency or liquidation proceedings or
other proceedings, or relief under any bankruptcy law or any law for the relief
of debt shall be instituted by or against the Borrower and, if instituted
against the Borrower shall not be dismissed within thirty (30) days after such
institution, or the Borrower shall by any action or answer approve of, consent
to, or acquiesce in any such proceedings or admit to any material allegations
of, or default in answering a petition filed in any such proceeding; or

 



2

 



 

(h)       the Borrower shall fail to pay when due or otherwise be in material
default of any of its indebtedness that gives the holder thereof the right to
accelerate such indebtedness; or

 

(i)       except for the events covered by clauses (a),(b) or (h), any default
or event of default (subject to any grace or cure period provided in the
applicable agreement, document or instrument) shall occur under any material
agreement, lease, document or instrument to which the Borrower or any subsidiary
of the Borrower is obligated.

 

4. REMEDIES UPON AN EVENT OF DEFAULT.

 

(a)        Event of Default. Upon the occurrence of Event of Default and anytime
thereafter and during the continuance of such Event of Default, Lender may at
its option by written notice to the Borrower: declare the entire principal
amount of the New Note, together with all accrued interest thereon immediately
due and payable.

 

(b)       Collection Costs. If any payment obligation under this Note is not
paid when due, Borrower promises to pay all costs of collection, including
reasonable attorney fees, whether or not a lawsuit is commenced as part of the
collection process.

 

(c)       Borrower Waivers. To the extent permitted by all Legal Requirements,
the Borrower hereby waives presentment and demand for payment, protest, notice
of intention to accelerate, notice of acceleration, and notice of protest and
nonpayment, and agrees that its respective liability with respect to the Note
(or any part thereof) shall not be affected by any renewal or extension in the
time of payment of the Note (or any part thereof), by any indulgence, or by any
release or change in any security for the payment of the Loan (or any part
thereof). No delay in enforcing any right of Lender under this Note, or
assignment by Lender of this Note, failure to accelerate the debt evidenced
hereby by reason of default in the payment of a monthly installment, or the
acceptance of a past-due installment shall be construed as a waiver of the right
of Lender to thereafter insist upon strict compliance with the terms of this
Note without notice being given to the Borrower. All rights of Lender under this
Note are cumulative and may be exercised concurrently or consecutively at
Lender’s option.

 

(d)       Rights under the Security Agreement. The obligations of the Borrower
under this Note are secured by all of the assets of Borrower as set forth in the
Security Agreement dated even date herewith.

 

5.       SEVERABILITY OF PROVISIONS. If any one or more of the provisions of
this Note are determined to be unenforceable, in whole or in part, for any
reason, the remaining provisions shall remain fully operative.

 

6.       MISCELLANEOUS. All payments of principal and interest on this Note
shall be paid in the legal currency of the United States, and all payments shall
be made by wire transfer. Borrower waives presentment for payment, protest, and
notice of protest and demand of this Note.

 

7.       GOVERNING LAW. This Note shall be construed in accordance with the laws
of the State of New York.

 

[Signature Page Follows]

 

3

 

 

IN WITNESS WHEREOF, this Line of Credit has been executed and delivered in the
manner prescribed by law as of the date first written above.

 

BORROWER:

 

GOOD GAMING, INC.         By: /s/ Domenick Fontana     Domenick Fontana, CFO    
    VIAONE SERVICES, LLC         By: /s/ David Dorwart     David Dorwart,
Managing Member  

 

4

 

 

Schedule A

Additional Loans

 

Date of Additional Loan  Amount of Additional Loan   Total Amount outstanding
under the Line of Credit
including the Additional
Loan                                                             

 

The undersigned certify that the Amount of the Additional Loan and the total
Amount Outstanding under the Line of Credit are accurate.

 

  Good Gaming, Inc.         By:       Domenick Fontana         ViaOne Services,
LLC         By:     Dave Dorwart

 

5

 

 

Exhibit B

 

SECURITY AGREEMENT

 

On this 27th day of September, 2018, Good Gaming, Inc. (“Debtor”), for valuable
consideration, receipt of which is acknowledged, grants to ViaOne Services, LLC
(“Secured Party”) a security interest in the following property of Debtor (the
“Collateral”):

 

All of the Assets of the Company including but not limited to its cash on hand,
inventory, account receivable, notes receivable, real property, intellectual
products and the proceeds of any sale thereof to secure payment of the following
obligations of Debtor to Secured Party (the “Obligations”):

 

Any indebtedness: owed under the New Notes dated the date hereof and issued
pursuant to the Line of Credit dated the date hereof.

 

1.        Warranties and Covenants of Debtor. Debtor warrants and covenants
that:

 

(a)       No other creditor has a security interest in the Collateral.

 

(b)       Debtor is the owner of the Collateral free from any adverse lien or
encumbrance except this lien.

 

(c)       Debtor will defend the Collateral against all claims of other persons.

 

(d)       Debtor will immediately notify the Secured Party in writing of any
change in name or address.

 

(e)       Debtor will do all such things as Secured Party at any time or from
time to time may reasonably request to establish and maintain a perfected
security interest in the Collateral.

 

(f)       Debtor will pay the cost of filing this Line of Credit in all public
offices where recording is deemed by Secured Party to be necessary or desirable.
A photographic or other reproduction of this Line of Credit is sufficient as a
financing statement.

 

(g)       Debtor will not transfer or encumber the Collateral without the prior
written consent of Secured Party.

 

(h)        Debtor will keep the Collateral insured against risk of loss or
damage upon such terms as Secured Party may reasonably require.

 

(i)        Debtor will keep the Collateral free from any adverse lien and in
good repair, will not waste or destroy the Collateral, and will not use the
Collateral in violation of any law or policy of insurance. Secured Party may
examine and inspect the Collateral at any reasonable time.

 



1

 



 

(j)        Debtor will pay promptly when due all taxes and assessments upon the
Collateral or for its use or operation or upon this Line of Credit or upon any
note evidencing the Obligations.

 

2.       Additional Rights. Secured Party may discharge liens placed on the
Collateral, may place and pay for insurance on the Collateral upon failure by
the Debtor to do so, and may pay for the maintenance, repair, and preservation
of the Collateral. To the extent permitted by applicable law, Debtor agrees to
reimburse Secured Party on demand for any payment under this authorization.

 

3.        Events of Default. Debtor shall be in default under this Line of
Credit upon the occurrence of any of the following events or conditions: (a) the
failure to perform any of the obligations under the Transaction Documents; (b)
the loss, theft, substantial damage, destruction, transfer or encumbrance of the
Collateral; (c) the making of any levy, seizure or attachment upon the
Collateral; or (d) the filing by Debtor or by any third party against Debtor of
any petition under any Federal bankruptcy statute, the appointment of a receiver
of any part of the property of Debtor, or any assignment by Debtor for the
benefit of creditors.

 

4.        Remedies. UPON DEFAULT AND AT ANY TIME THEREAFTER, SECURED PARTY MAY
DECLARE ALL OBLIGATIONS IMMEDIATELY DUE AND PAYABLE AND SHALL HAVE THE REMEDIES
OF A SECURED PARTY UNDER THE UNIFORM COMMERCIAL CODE OF TENNESSEE.

 

SECURED PARTY:   DEBTOR:       ViaOne Services, LLC   Good Gaming, Inc.      
By: /s/ David Dorwart   By: /s/ Domenick Fontana

 

2

 





 